To compel the vacation of an order granting a new trial.
Denied January 17, 1890.
The county in which the case was first heard was detached from the judicial circuit, of which it had formed a part, and made a part of the new circuit, the judge of which granted the motion for a new trial.
Held, that there is no law which disqualifies a circuit judge from rehearing a motion or cause which has been passed upon by another judge sitting in the same court. Also, that a circuit judge has authority to set aside judgments and grant new trials after the expiration of the term at which they were entered. See No. 49 3¿.